Exhibit 99.1 November 12, 2008 John East Actel Corporation President and CEO 2061 Stierlin Court Mountain View, CA 94043 CC:Board of Directors Dear John, We enjoyed meeting with Jon and you at your headquarters on October 21st.The meeting was extremely helpful to us in gaining a better understanding of Actel Corporation (“Actel” or “the Company”), the challenges it faces, and the future opportunities it hopes to capture. We look forward to continuing our dialogue with you and your senior management team. Ramius, together with its affiliates, currently owns 7.9% of Actel’s outstanding common stock, making us the third largest holder of the Company.We believe there is a tremendous opportunity at Actel and the stock trades significantly below its intrinsic value.In our view, the reason for the valuation gap is the substantial losses from the Company’s Flash segment. To remedy this situation, we believe Actel needs to refocus its efforts on its core end markets and significantly curtail spending and management effort on products outside of those core markets.Currently, Actel is comprised of two, somewhat distinct segments within the Field Programmable Gate Array (FPGA) space, Antifuse and Flash. Actel’s Antifuse products are one-time programmable radiation tolerant semiconductor chips. The products have high gross margins, long lead times of 3-10 years, relatively stable revenue, recurring customers, and approximately 85% market share. These products are entrenched into specific niches of the industrial, medical, military / aerospace, and satellite markets and often represent the only option for an application. Based on our analysis, we believe Actel’s Antifuse product earned approximately $42.6 million in LTM operating income. On the other hand, Actel’s Flash product is a reprogrammable, low power, semiconductor chip used primarily in the consumer market.Unlike the Antifuse product for which Actel is well known, the Company faces significant challenges with its Flash product.Actel’s Flash product has low gross margins, short lead times and highly unpredictable orders and revenue.Additionally, it competes directly with large, well-known reprogrammable semiconductor companies like Xilinx and Altera. These companies offer superior value-added services such as IP, tools, and customer support in order to attract and retain customers.Additionally, given their significant size advantage, these competitors can easily outspend Actel in research and development and sales and marketing. Compared to Xilinx and Altera, which control approximately 96% of the reprogrammable semiconductor market, Actel controls less than 2%.We believe these challenges have resulted in the Flash business losing approximately $47.1 million in LTM operating income. Based on Actel’s current stock price and valuation, it appears as though the market is ascribing negative value to the Company’s Flash business. The analysis below illustrates that if Actel was only comprised of its Antifuse business, the market would currently be valuing the Company at 1.5x EBITDA and 2.8x EPS. Based on Antifuse’s order visibility, stable markets, increasing gross margins, and potential growth from the Company’s satellite business, we believe that Actel’s Antifuse business alone could garner a significantly higher valuation from the marketplace. We believe that an appropriate valuation for the Company’s Antifuse business alone could be between 5.0x and 6.0x EBITDA, which equates to a 9.2x and 11.0x P/E multiple respectively. These multiples represent an 11% to 41% discount to Xilinx and Altera given the smaller size and lower growth prospects of Actel.
